Exhibit 2.1 AMP Stock Purchase Agreement This Stock Purchase Agreement (the “Agreement”) is made and entered into this day of March, 2010, by and among LMC Transport, LLC, a New York limited liability company with offices at 2060 Lakeville Road, Avon, New York 14414. (the “Purchaser”), and MISCOR Group, Ltd., an Indiana corporation with offices at 1125 South Walnut Street, South Bend, Indiana 46619 (“Shareholder”). Recitals: A.Shareholder owns all of the issued and outstanding capital stock of American Motive Power, Inc., a Nevada corporation (the “Company”), with such capital stock consisting of two hundred thousand (200,000) shares of common stock, of which one hundred thousand (100,000) shares are Voting Common Stock, $.01 par value per share (“Voting Common Stock”), and one hundred thousand (100,000) shares are Non-Voting Common Stock, $.01 par value per share (together with the Voting Common Stock, the “Shares”). B.The Company is engaged in the repair, remanufacturing and rebuilding of locomotive engines, as well as providing related goods and services to the railroad industry (the “Business”). C.Shareholder desires to sell the Shares to Purchaser, and Purchaser desires to purchase the Shares from Shareholder, at the price and subject to the terms and conditions set forth in this Agreement. Now therefore, in consideration of the promises hereinafter made, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the recital provisions above are incorporated into the body of this Agreement as if fully set forth therein, and the parties agree as follows: Article I.Purchase and Sale of Shares 1.01Purchase and Sale of Shares.On and subject to the terms and conditions set forth herein, Shareholder agrees to sell, assign, transfer and deliver to Purchaser, and Purchaser agrees to purchase from Shareholder, the Shares, free and clear of any and all liens, claims, pledges, hypothecations, mortgages, deeds of trust, security interests, leases, charges, options, rights of first refusal, easements, servitudes encumbrances or other restrictions of any nature whatsoever (collectively, “Liens”). 1.02The Closing.The closing of the transactions contemplated by this Agreement (the “Closing”) shall be effective as of Close of Business on Monday, March 8, 2010, with exchange of facsimile signature pages of the principles, with final documentation take place by wire transfer and exchange of facsimile signature pages no later than March 10, 2010 (the “Closing Date”), or such other date as the Shareholder and the Purchaser may agree to in writing. Subject to satisfaction or waiver by the relevant party of the conditions of closing, at the Closing, Page 1 of 12 the Shareholder will assign the Share to the Purchaser, and upon such assignment the Purchaser will pay or satisfy the Purchase Price in accordance with Section 2.01. Article II.Payment of Consideration 2.01Purchase Price.The consideration for the Shares shall be One Dollar ($1.00), which Purchaser shall pay to Shareholder in cash on the Closing Date (the “Closing Payment”) and the execution by Purchaser of the Release of Tenant Guaranty, attached hereto as Exhibit 2.01. Article III.Representations and Warranties of Shareholder The Shareholder represents and warrants as follows to the Purchaser and acknowledges that the Purchaser is relying upon the representations and warranties in connection with its purchase of the Shares: 3.01Company Incorporation and Corporate Power.The Company is a corporation that was duly formed, is existing and is in good standing under the Laws of the State of Nevada. The Company has the necessary power to own or lease its properties and to carry on its business as such business is presently conducted. 3.02Shareholder Incorporation and Corporate Power.The Shareholder is duly incorporated and validly existing under the Laws of the State of Indiana.
